Exhibit 10.45

SERVICES AGREEMENT
This SERVICES AGREEMENT (this “Agreement”) is entered into as of November 4,
2011, by and between LifeCell Corporation, a Delaware corporation (the
“Company”), and Chiron Holdings GP, Inc., a Delaware corporation (the “Service
Provider”).
WHEREAS, the Company desires to retain and avail itself of the Service Provider,
and the Service Provider desires to perform for the Company certain Services (as
defined below) pursuant to the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties hereby agree as follows:
1.Certain Definitions.  The following terms shall have the following meanings
for the purposes of this Agreement. Other capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement.
“Affiliate” means, in relation to any Person, any other Person directly or
indirectly controlling or controlled by or under common control with such Person
and, for this purpose, “control” (including, with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or procure the
direction of the management and policies of such Person, whether through the
ownership of shares, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Apax Funds” means, collectively, Chiron A Sàrl, Chiron B1 Sàrl, Chiron US Sàrl,
Eagle AIV LP and their respective Permitted Transferees (or their respective
nominees, designees or trustees).
“Business Day” means a day (excluding Saturdays and Sundays) on which banks are
generally open in New York for the transaction of normal banking business.
“Closing” has the meaning set forth in the Partnership Agreement.
“Company” has the meaning set forth in the preamble.
“Company Group” means the Company and its subsidiaries and Affiliates.
“Consortium Members” means (23) the Apax Funds, (23) the CPPIB Group and (23)
the PSPIB Group.
“CPPIB Group” means, collectively, CPP Investment Board Private Holdings Inc.
and its Permitted Transferees (or their respective nominees, designees or
trustees).
“Exit Event” means (23) a direct or indirect sale of equity securities in the
Company in a change of control transaction, (23) an Initial Public Offering,
(23) a liquidation of the Company, (23) the sale of all or substantially all of
the Company’s assets or (23) any other event analogous to such events, in each
case (other than in the case of clause (ii)), to the extent that such event
results in any Consortium Member (or any Affiliate or designee of a Consortium
Member) receiving proceeds in respect of its equity securities of any company in
the Company Group; provided, however, that the transfer by KCI of its equity
securities in the Company to Chiron Guernsey L.P. Inc. shall not constitute an
“Exit Event”.
“Indemnification Agreement” means the Indemnification Agreement, dated as of the
date hereof, by and among Apax Partners, L.P., CPPIB Equity Investments Inc,
Datura Private Investments Inc., Chiron Guernsey Holdings L.P. Inc., the Service
Provider, Chiron Guernsey L.P. Inc., Chiron Guernsey GP Co. Limited, Chiron
Topco, Inc., Chiron Holdings, Inc. and KCI (as amended, restated or otherwise
modified from time to time).

1

--------------------------------------------------------------------------------

 

“Indemnitees” has the meaning set forth in Section 8.
“Initial Public Offering” means an initial public offering of equity securities
of any company in the Company Group.
“KCI” means Kinetic Concepts, Inc., a Texas corporation.
“Loss” has the meaning set forth in Section 8.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 12,
2011, by and among Chiron Holdings, Inc., Chiron Merger Sub, Inc. and KCI (as
amended, restated or otherwise modified from time to time).
“Other Services” has the meaning set forth in Section 2(b).
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Chiron Guernsey Holdings L.P. Inc., dated as of the date hereof,
among the parties thereto (as amended, restated or otherwise modified from time
to time).
“Permitted Syndication Transfer” has the meaning set forth in the Partnership
Agreement.
“Permitted Transferee” has the meaning set forth in the Partnership Agreement.
“Principal Services” has the meaning set forth in Section 2(a).
“PSPIB Group” means, collectively, Port-aux-Choix Private Investments II Inc.
and its Permitted Transferees (or their respective nominees, designees or
trustees).
“Related Persons” has the meaning set forth in Section 8.
“Service Provider” has the meaning set forth in the preamble.
“Services” has the meaning set forth in Section 2(b).
“Services Fee” has the meaning set forth in Section 3(a).
“Sharing Percentage” means (23) 33% if KCI is a member of the Company Group or
(23) 100% if KCI is not a member of the Company Group.
“Term” has the meaning set forth in Section 6(a).
“Termination Fee” has the meaning set forth in Section 6(a).
2.Services.
(a)The Service Provider hereby agrees that, during the Term, it will provide
strategic services to the Company as and when requested from time to time by the
Company and mutually agreed by the Service Provider and the Company (“Principal
Services”), including services relating to (23) financing and strategic business
planning, (23) add-on investments and (23) analysis; provided, however, that the
Service Provider shall act as a Service Provider and shall not be involved in
the management and/or the operational business of the Company Group.
(b)The Service Provider hereby agrees that it will provide such other services
as the Service Provider and the Company may agree from time to time (“Other
Services” and, together with the Principal Services, the “Services”); provided,
however, that the Service Provider shall act as a Service Provider and

2

--------------------------------------------------------------------------------

 

shall not be involved in the management and/or the operational business of the
Company Group; provided further, that the Service Provider shall not in the
provision of its Services arrange or advise on the merits of any acquisition or
divestiture of shares, hedging products or other investments and shall not be
required to provide any services which constitute regulated activities under the
United Kingdom Financial Services and Markets Act 2000, as amended.
(c)The Service Provider shall devote such time and efforts to the performance of
the Services as the Service Provider deems reasonably necessary or appropriate;
provided, however, that no minimum number of hours is required to be devoted by
the Service Provider on a weekly, monthly, annual or other basis. The Company
acknowledges that the Service Provider’s services are not exclusive to the
Company and that the Service Provider may render services (including, without
limitation, services similar to the Services) to any other Person, including a
competitor of any company in the Company Group. In providing Services to the
Company, the Service Provider will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party has the right or ability to contract for or on
behalf of any other party or to effect any transaction for the account of any
other party.
(d)The Service Provider shall provide and devote to the performance of this
Agreement such directors, officers, employees and agents of the Service Provider
as the Service Provider shall deem appropriate to the furnishing of the Services
required. The fees and other compensation payable to the Service Provider under
this Agreement shall be paid by the Company regardless of the extent of Services
requested by the Company pursuant to this Agreement, and regardless of whether
or not the Company requests the Service Provider to provide any such Services.
3.Fees.
(a)    Services Fees.  During the Term, the Company shall pay to the Service
Provider (or its designee) an annual fee for the Services (“Services Fee”), in
an amount equal to the product of (x) 0.305% of the aggregate sum invested (as
of the time of determination, taking into account any reduction in the sum
invested, including as a result of any Exit Event) directly or indirectly by the
Consortium Members, their Affiliates and any Person investing by means of a
Permitted Syndication Transfer or a transaction deemed to be a Permitted
Syndication Transfer (whether through the subscription for debt and equity
securities or otherwise) in the Company Group and (y) the Sharing Percentage (as
of the time of determination). In each year of the Term, the Services Fee and
the Sharing Percentage shall be determined on, and the Services Fee shall be
payable in advance in four quarterly installments due on each of, January 1,
April 1, July 1 and October 1, or if any such date shall not be a Business Day,
on the immediately preceding Business Day. The initial annual Services Fee is
currently expected to be $1,718,150.21. Upon the execution of this Agreement,
the Company shall pay the Service Provider or its designee a pro rata portion of
the October 1, 2011 quarterly installment in the amount of $272,040.45.
(b)    Other Services Fees.  The Service Provider and the Company shall agree
from time to time on the amount and timing of fees to be paid in respect of
Other Services.
4.Expense Reimbursement.  The Company shall reimburse the Service Provider for
all of the Service Provider’s reasonable out-of-pocket fees and expenses
(including travel expenses and the fees and expenses of accountants, attorneys
and other advisors retained by the Service Provider) incurred by the Service
Provider and its directors, officers, employees, agents, Affiliates, or
designees in connection with the rendering of Services pursuant to this
Agreement. Such expenses shall be reimbursed by wire transfer of immediately
available funds promptly upon the request of the Service Provider (but in any
case no later than five (5) Business Days following such request) and shall be
in addition to any other fees or amounts payable to the Service Provider
pursuant to this Agreement.
5.Payment of Fees & Other Amounts.  All fees, compensation and other amounts
payable to the Service Provider and/or its designee(s) pursuant to this
Agreement shall be paid by the Company by wire transfer of

3

--------------------------------------------------------------------------------

 

immediately available funds to the account(s) designated by the Service Provider
or its designee(s) to the Company, except that, solely with respect to the fees
set forth in Section 3(a), such fees may be payable other than in cash at the
discretion of the board of directors of the Service Provider. For purposes of
the calculations under this Agreement a year has three hundred and sixty (360)
days.
6.Term.
(a)    This Agreement shall remain in effect until the parties hereto mutually
agree in writing to terminate this Agreement (the “Term”), in which case this
Agreement shall terminate on the date which is a following anniversary of the
date hereof; provided, however, that this Agreement shall automatically
terminate (i) upon any Exit Event other than an Initial Public Offering and (ii)
immediately following the consummation of an Initial Public Offering unless the
Company, by delivery of a written notice to the Service Provider prior to such
consummation, otherwise elects to continue this Agreement in full force and
effect. Upon termination of this Agreement, the Company shall pay the Service
Provider in cash (i) all unpaid fees and expenses due hereunder and (ii), if
this Agreement terminates in connection with an Exit Event, the net present
value (using a discount rate equal to the yield as of such termination date on
U.S. Treasury securities of like maturity based on the time such payments would
have been due) of the Services Fees that would have been payable with respect to
the period from the termination date through the twelfth (12th) anniversary of
the Closing, or, if terminated following the twelfth (12th) anniversary of the
Closing, through the first (1st) anniversary of the Closing occurring after the
termination date (such net present value, the “Termination Fee”); provided that,
for purposes of calculating such net present value, the amount of the Services
Fees that would have been payable with respect to a period shall be calculated
based on (x) the aggregate sum invested directly or indirectly by the Consortium
Members and their Affiliates immediately prior to such termination and (y) the
Sharing Percentage in effect immediately prior to such termination.
(b)    Notwithstanding any termination of this Agreement in its entirety in
accordance with this Section 6, (23) the provisions of Sections 3, 4 and 5 shall
survive until all amounts due and payable thereunder are paid, (23) the
provisions of Section 7 shall survive until the final liquidation and
dissolution of the Company and (23) the provisions of this Section 6 and
Sections 8 through 20 shall survive indefinitely.
7.Regulatory Compliance.  The Service Provider shall have the right to assign or
otherwise restructure any amounts payable to the Service Provider hereunder to
ensure regulatory compliance by the Service Provider, its Affiliates and
designees.
8.Indemnification.  The Company agrees to indemnify, exonerate and hold free and
harmless the Service Provider and each of its partners, shareholders, members,
controlling persons, Affiliates, directors, officers, fiduciaries, managers,
employees and agents and each of the partners, shareholders, members,
controlling persons, Affiliates, directors, officers, fiduciaries, managers,
employees, agents and professional advisors of each of the foregoing
(collectively, “Related Persons” and, together with the Service Provider , the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, liabilities, losses, damages, claims, costs and expenses (including any
expense relating to enforcement of rights and obligations hereunder and
reasonable attorneys’ fees and expenses incurred in connection with the
investigation, settlement and/or defense thereof, including in respect of third
party claims), awards or settlements incurred by an Indemnitee (a “Loss”,
provided that, for avoidance of doubt, the term “Loss” shall not be deemed to
include any diminution in value of the investment by the Service Provider’s
affiliated investment funds (including without limitation the Consortium Members
and their Affiliates), directly or indirectly, in the Company) before or after
the date of this Agreement and arising out of, resulting from, or relating to:
(23) this Agreement or the Services provided hereunder, (23) the transactions
contemplated by the Merger Agreement, (23) any advice or other Services provided
by the Service Provider to the Company whether before, after or on the date
hereof or (23) any indemnities or “hold harmless” obligations entered into by
the Service Provider or any of its Related Persons with any auditor, service
providers, consultant or other person in connection with the transaction
contemplated by the Merger Agreement; provided, that the Company will only be
required to indemnify, exonerate and hold free and harmless such Indemnitees
from such Losses to the extent that such Losses

4

--------------------------------------------------------------------------------

 

are attributable to the actions or omissions of or otherwise attributable to the
Company; provided further, that the foregoing indemnification rights shall not
be available to the extent that (a) any such Losses are incurred as a result of
such Indemnitee’s willful misconduct or fraud or (b) subject to the rights of
contribution provided for below, to the extent indemnification for any Losses
would violate any applicable law or regulation, in each case, as determined by a
final non-appealable ruling of a court of competent jurisdiction. In any action,
suit or proceeding against any Indemnitee relating to or arising out of, or
alleged to relate to or to arise out of, any such action or non-action, the
Indemnitee shall have the right jointly to employ, at the expense of the
Company, counsel of the Indemnitee’s choice, which counsel shall be reasonably
satisfactory to the Company, in such action, suit or proceeding. The
indemnification rights contained in this Agreement shall be cumulative and in
addition to any and all other rights, remedies and recourse to which an
Indemnitee, its heirs, successors, assignees and administrators are entitled.
The indemnification provided in this Agreement will inure to the benefit of the
heirs, successors, assignees and administrators of each of the Indemnitees. If
the indemnification provided for above is unavailable in respect of any Losses,
then, in lieu of indemnifying an Indemnitee, the Company agrees to contribute to
the amount paid or payable by such Indemnitee in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand, and
such Indemnitee, on the other hand, in connection with the actions which
resulted in such Losses, as well as any other equitable considerations.
9.Disclaimer; Limitation of Liability.
(a)    The Service Provider makes no representations or warranties, express or
implied, in respect of any of the Services to be rendered by it hereunder. In no
event shall any Indemnitee be liable to any member of the Company Group for any
act, alleged act, omission or alleged omission that does not constitute fraud or
willful misconduct of such Indemnitee as determined by a final, non-appealable
determination of a court of competent jurisdiction.
(b)    In no event will any Indemnitee be liable to any member of the Company
Group or to any of their respective officers, directors, employees or agents for
any indirect, special, incidental, punitive or consequential damages, including,
without limitation, lost profits or savings, whether or not such damages are
foreseeable, or for any third-party claims (whether based in contract, tort or
otherwise), relating to the Services to be provided hereunder.
(c)    Each Indemnitee shall have the right to (23) engage or invest in the same
or similar business activities or lines of business as any member of the Company
Group and (23) conduct business with any client or customer of any member of the
Company Group. No Indemnitee shall be liable to any member of the Company Group
for breach of any duty (contractual or otherwise) by reason of any such
activities.
(d)    In the event that any Indemnitee acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for any member of the
Company Group on the one hand, and any Indemnitee, (or another Person, including
without limitation, any Consortium Member, any Affiliate of a Consortium Member,
any other client of the Indemnitee or any investment made by such person or
client), on the other hand, no Indemnitee shall have any duty (contractual or
otherwise) to communicate or present such corporate opportunity to any member of
the Company Group and, notwithstanding any provision hereunder, no Indemnitee
shall be liable to any member of the Company Group for breach of any duty
(contractual or otherwise) by reason of the fact that any Indemnitee directly or
indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another Person, or does not present such opportunity to any
member of the Company Group.
10.Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or (c)
on the earlier of confirmed receipt or the fifth Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. In the case of the Company all notices shall be
delivered to its registered address and in the case of the Service Provider to
the address

5

--------------------------------------------------------------------------------

 

set out below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:
To the Service Provider:
Chiron Holdings GP, Inc.
c/o Apax Partners, L.P.
601 Lexington Avenue, 53rd Floor
New York, New York 10022
Attention: Buddy Gumina
Facsimile: (646) 349-3306
c/o Canada Pension Plan Investment Board
One Queen Street East, Suite 2600
P.O. Box 101
Toronto, Ontario M5C 2W5
Attention: Erik Levy
Facsimile: (416) 868-8684
c/o Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West, Suite 900
Montréal, Québec H3B 4W8
Attention: First Vice President and Chief Legal Officer
Facsimile: (514) 937-0403
with a copy (which shall not constitute notice to the Service Provider) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Ryerson Symons, Esq.
Facsimile: (212) 455-2502
To the Company:
LifeCell Corporation
8023 Vantage Drive
San Antonio, Texas 78230
Attention: John T. Bibb
Facsimile: (210) 255-6990
with a copy (which shall not constitute notice to the Company) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Ryerson Symons, Esq.
Facsimile: (212) 455-2502
11.Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any party without the prior written
consent of the other parties hereto, and any such assignment without such prior
written consent shall

6

--------------------------------------------------------------------------------

 

be null and void; provided, however, that the Service Provider may assign,
without the consent of any party hereto, any or all of its rights, interests and
obligations under this Agreement to any of its Affiliates.
12.Successors and Assigns.  All covenants and agreements contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
13.Amendments.  Except as otherwise expressly provided herein, this Agreement
may be amended, modified, or waived only by a written instrument signed by the
Service Provider and the Company.
14.Waiver.  No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
15.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.
16.Further Action.  The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.
17.Entire Agreement.  This Agreement and the Indemnification Agreement embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties hereto, written or oral,
that may have related to the subject matter hereof in any way.
18.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
19.Counterparts.  This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.
20.Delivery by Facsimile or Email.  This Agreement and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or email with scan or facsimile
attachment, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or email to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or email as a defense to the
formation or enforceability of a contract, and each such party forever waives
any such defense.
* * * * *


IN WITNESS WHEREOF, each of the undersigned parties has caused this Agreement to
be executed on its behalf as of the date first above written by its officer or
representative thereunto duly authorized.
LIFECELL CORPORATION
By: /s/ Lisa N. Colleran
Name: Lisa N. Colleran
Title: President





7

--------------------------------------------------------------------------------




CHIRON HOLDINGS GP, INC.
By: /s/William “Buddy” Gumina
Name: Buddy Gumina
Title: President




